DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Bolze failed to teach the limitation “each sample bottle having an inlet check valve coupled to the fluidic inlet port, the inlet check valve configured to allow fluid from the body of fluid into a sample bottle via the fluidic inlet port when the pressure difference between the body of fluid and fluid within the sample bottle reaches a threshold”.
Examiner respectfully disagrees. First, Applicant failed to define the term “check valve” in the specification, Examiner is interpreting the term “check valve” as any valve that is capable of controlling the passage of fluid through a conduit. Second, Bolze teaches each sample bottle having an inlet check valve (Figs. 7A-7D, 118) coupled to the fluidic inlet port, the inlet check valve configured to allow fluid from the body of fluid into a sample bottle via the fluidic inlet port (Paragraph 78, “drawing formation fluid into the sample cavity as shown in FIG. 7C” and also as shown in Fig.7C, formation fluid is drawing into the sample cavity 110C through the inlet valve 118) when the pressure difference between the body of fluid and fluid within the sample bottle reaches a threshold (Paragraph 78, “Since the buffer fluid pressure is reduced below reservoir 
Therefore, in Bolze, the valve 118 is capable of allowing formation fluid to be drawn into the sample cavity 110c via the valve 118 when the pressure difference between the sample cavity 110c and the reservoir reaches a threshold.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-11, 13, 20-24, 27-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolze et al. (U.S. Publication No. 20030042021).
Regarding claim 1, Bolze teaches a system for processing samples from a body of fluid, the system comprising: one or more sample bottles (Figs. 7A-7D, 110) for acquiring a sample from the body of fluid, each sample bottle initially retaining a pre-filling fluid (Paragraph 78, “buffer fluid in the buffer cavity 110p”), each sample bottle including a fluidic inlet port (Figs. 7A-7D, inlet port is at the bottom of sample chamber 110) and a bottle outlet port (Figs. 7A-7D, outlet port is at the top of sample chamber 110), each sample bottle having an inlet check valve (Figs. 7A-7D, 118) coupled to the fluidic inlet port, the inlet check valve configured to allow fluid from the body of fluid into a sample bottle via the fluidic inlet port when the pressure difference between the body 
Regarding claim 2, Bolze teaches wherein the at least one pump includes a vacuum pump and a pressure pump, and the pressure pump acts to pressurize the selected sample bottle(s) (Paragraphs 47 and 83).
Regarding claim 3, Bolze teaches wherein the at least one pump is a bidirectional pump (Paragraphs 47 and 83).
Regarding claim 4, Bolze teaches wherein at least one sample bottle has an associated pumping filter that allows the pre-filling fluid to pass but not the fluid from the body of fluid, the pumping filter positioned such that any fluid that has entered the at least one sample bottle from the body of fluid does not pass through the control valve associated with the at least one sample bottle (Figs. 7A-7D, 112 separates sample collection cavity 110c from buffer cavity 110p).
Regarding claim 5, Bolze teaches wherein the pumping filter (Figs. 7A-7D, 112) is positioned or extended within the sampling bottle such that only a predetermined volume of fluid from the body of fluid is allowed to enter the sampling bottle (Figs. 7A-7D, the volume of sample chamber 110 is fixed, therefore only a predetermined volume of fluid is allowed to enter the sample chamber 110).

Regarding claim 9, Bolze teaches the system includes a disposable component that is installed prior to deploying the system to obtain a sample and discarded after the sample has been obtained, the disposable component including a plurality of items selected from the group consisting of the sampling bottle, the inlet check valve, a pumping filter, an inlet filter, tubing, a flush valve, reagent, a moving partition, a piston, a bag, a diaphragm, a sealing mechanism, and a locking mechanism for securing the disposable component to the system (All the items in the system are disposable).
Regarding claim 10, Bolze teaches wherein at least one of the sample bottles includes a flush port that is fitted with a flush check valve, the flush check valve configured to allow sample fluid to exit the bottle (Figs. 7A-7D and paragraph 78).
Regarding claim 11, Bolze teaches wherein at least one of the sample bottles includes a movable partition, piston, bag and/or diaphragm that separates the bottle outlet port from the fluid inlet port (Figs. 7A-7D, 112 separates sample collection cavity 110c from buffer cavity 110p).
Regarding claim 13, Bolze teaches a conduit, pipe or manifold through which the body of fluid can flow, the fluidic inlet port of each sample bottle connected to said conduit, pipe or manifold (Figs. 7A-7D, 54).
Regarding claim 20, Bolze teaches a method of processing fluidic samples from a body of fluid using at least one pump and one or more sample bottles, each sample bottle initially containing a pre-filling fluid and including a fluidic inlet port and a bottle outlet port, the bottle outlet port of each sample bottle selectively coupled to the at least 
Regarding claim 21, Bolze teaches wherein the at least one pump includes a vacuum pump and a pressure pump, and the pressure pump acts to pressurize the selected sample bottle(s) (Paragraphs 47 and 83).
Regarding claim 22, Bolze teaches wherein the at least one pump is a bidirectional pump (Paragraphs 47 and 83).
Regarding claim 23, Bolze teaches wherein at least one sample bottle has an associated pumping filter that allows the pre-filling fluid to pass but not the fluid from the body of fluid, the pumping filter positioned such that any fluid that has entered the at least one sample bottle from the body of fluid does not pass through the control valve associated with the at least one sample bottle (Figs. 7A-7D, 112 separates sample collection cavity 110c from buffer cavity 110p).
Regarding claim 24, Bolze teaches positioning or extending the pumping filter within the at least one sampling bottle such that only a predetermined volume of fluid 
Regarding claim 27, Bolze teaches a controller, the method further comprising: controlling, by the controller, the at least one pump and the control valves (Inherent).
Regarding claim 28, Bolze teaches prior to acquiring the sample fluid, providing as a disposable component a plurality of items selected from the group of items consisting of the sampling bottle, the inlet check valve, a pumping filter, an inlet filter, tubing, a flush valve, reagent, a moving partition, a piston, a bag, a diaphragm, a sealing mechanism, and a securing mechanism; after acquiring the sample fluid, discarding the disposable component  (All the items in the system are disposable).
Regarding claim 29, Bolze teaches separating the bottle outlet port from the fluid inlet port of at least one of the sample bottles using a moving partition, bag, piston and/or flexible diaphragm (Figs. 7A-7D, 112 separates sample collection cavity 110c from buffer cavity 110p). 
Regarding claim 30, Bolze teaches at least one of the sample bottles includes a flush port that is fitted with a flush valve, the method further comprising: pressurizing the at least one of the sample bottles such that fluid exits the sample bottle via the flush port (Figs. 7A-7D and paragraph 78).
Regarding claim 32, Bolze teaches wherein the body of fluid can flow through a conduit, pipe or manifold, the method further comprising: connecting the fluidic inlet port of each sample bottle to the said conduit, pipe or manifold, so as to retrieve fluidic samples from the body of fluid in the conduit (Figs. 7A-7D, 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Bolze et al. (U.S. Publication No. 20030042021) in view of Villareal et al. (U.S. Publication No. 20090126996).
Regarding claim 6, Bolze teaches all the features of claim 1 as outlined above, Bolze further teaches after the predetermined volume of fluid from the body of fluid has entered the sampling bottle, a volume of pre-filling fluid remains in the sampling bottle (Paragraph 67, also as shown in Figs.4D and 7D, there is still some space between piston 112 and the end surface of the sample chamber 110 after the sampling is finished).
Bolze is silent about the pre-filling fluid is a gas.
Villareal teaches the pre-filling fluid is a gas (Paragraph 128, buffer fluid may be liquid or gas).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use gas as Bolze’s buffer fluid because gas is easier to fill or drain.

Bolze is silent about the pre-filling fluid is a gas.
Villareal teaches the pre-filling fluid is a gas (Paragraph 128, buffer fluid may be liquid or gas).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use gas as Bolze’s buffer fluid because gas is easier to fill or drain.

Claims 8 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Bolze et al. (U.S. Publication No. 20030042021).
Regarding claim 8 (as best understood by the Examiner), Bolze teaches all the features of claim 1 as outlined above, Bolze further teaches wherein the one or more sample bottles includes two or more sample bottles (Fig11A, 214, 216 and 218).
Bolze is silent about each sample bottle includes a sampling tube that extends the fluidic inlet port distally from the sampling bottle, the sampling tube length allowed to vary between different bottles.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make each sample bottle includes a sampling KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 26, Bolze teaches all the features of claim 10 as outlined above, Bolze is silent about extending the fluidic inlet port of each sample bottle via a tube distally from the sampling bottle.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to extend the fluidic inlet port of each sample bottle via a tube distally from the sampling bottle, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 12, 14-19, 31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bolze et al. (U.S. Publication No. 20030042021) in view of Angelescu et al. (U.S. Publication No. 20140212986).
Regarding claim 12, Bolze teaches all the features of claim 1 as outlined above, Bolze is silent about the sample bottle includes a fixing agent, a chemical reagent, a bio-reagent, a growth medium, a biocide, a preservation substance, or combinations thereof, placed within the sample bottle prior to acquiring a sample so as to mix or react with the sample fluid once a sample is acquired.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a chemical or biological reagents inside Bolze’s sample chamber because it would allow detection of the presence and/or of the quantity of said microorganisms as taught by Angelescu.
Regarding claim 14, Bolze teaches all the features of claim 1 as outlined above, Bolze is silent about a temperature control apparatus for controlling the temperature of sample fluid in at least one of the one or more sampling bottles.
Angelescu teaches a temperature control apparatus for controlling the temperature of sample fluid in at least one of the one or more sampling bottles (Paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a temperature control mechanism in Bolze’s measurement system because it would ensure the sample inside Bolze’s sample chamber would be maintained within a range that is optimal for sample incubation as taught by Angelescu.
Regarding claim 15, the combination of Bolze and Angelescu teaches all the features of claim 16 as outlined above, the combination of Bolze and Angelescu is silent about wherein the temperature control apparatus includes a controller, the controller configured to determine a total amount of heat needed to raise the temperature of 
However, inject heat to control temperature inside a sampling bottle/chamber is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a total amount of heat needed to raise the temperature of sample fluid in a sampling bottle to a desired temperature and initially inject the determined total amount of heat into the sample fluid as quickly as the temperature control apparatus is operationally capable, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, Bolze teaches all the features of claim 1 as outlined above, Bolze is silent about at least one optical sensor for measuring optical properties of sample fluid in a sampling bottle, wherein the optical sensor includes at least one of: a light source, an optical setup, a light detector, or combinations thereof.
Angelescu teaches at least one optical sensor for measuring optical properties of sample fluid in a sampling bottle, wherein the optical sensor includes at least one of: a light source, an optical setup, a light detector, or combinations thereof (Paragraphs 42-43).

Regarding claim 17, the combination of Bolze and Angelescu teaches all the features of claim 16 as outlined above, Angelescu further teaches a controller configured to determine when sample fluid in a sampling bottle has been obtained based on output from the at least one optical sensor (Paragraphs 42-43).
Regarding claim 18, the combination of Bolze and Angelescu teaches all the features of claim 16 as outlined above, Angelescu further teaches wherein the optical sensor is configured to determine at least one optical property selected from the group consisting of sample absorbance at certain wavelengths, sample fluorescence upon excitation at certain wavelengths, sample turbidity, sample index of refraction, and combinations thereof (Paragraphs 42-43).
Regarding claim 19, the combination of Bolze and Angelescu teaches all the features of claim 16 as outlined above, Angelescu further teaches a controller configured to determine bacterial concentration of sample fluid in a sample bottle as a function of fluorescence and/or absorbance signal appearance times obtained from the at least one optical sensor during incubation of the sample fluid (Paragraphs 42-43 and 285).
Regarding claim 31, Bolze teaches all the features of claim 20 as outlined above, Bolze is silent about providing within the sample bottle a fixing agent, a chemical reagent, a bio- reagent, a growth medium, a biocide, a preservation substance, or 
Angelescu teaches providing within the sample bottle a fixing agent, a chemical reagent, a bio- reagent, a growth medium, a biocide, a preservation substance, or combinations thereof and placing it within the sample bottle prior to acquiring a sample so as to mix or react with the sample fluid once a sample is acquired (Paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a chemical or biological reagents inside Bolze’s sample chamber because it would allow detection of the presence and/or of the quantity of said microorganisms as taught by Angelescu.
Regarding claim 33, Bolze teaches all the features of claim 20 as outlined above, Bolze is silent about controlling the temperature of sample fluid in at least one of the one or more sampling bottles.
Angelescu teaches controlling the temperature of sample fluid in at least one of the one or more sampling bottles (Paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a temperature control mechanism in Bolze’s measurement system because it would ensure the sample inside Bolze’s sample chamber would be maintained within a range that is optimal for sample incubation as taught by Angelescu.
Regarding claim 34, the combination of Bolze and Angelescu teaches all the features of claim 33 as outlined above, the combination of Bolze and Angelescu is silent about determining, by a controller, a total amount of heat needed to raise the 
However, inject heat to control temperature inside a sampling bottle/chamber is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a total amount of heat needed to raise the temperature of sample fluid in a sampling bottle to a desired temperature and initially inject the determined total amount of heat into the sample fluid as quickly as the temperature control apparatus is operationally capable, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 35, Bolze teaches all the features of claim 20 as outlined above, Bolze is silent about measuring optical properties of sample fluid in a sampling bottle using an optical sensor, wherein the optical sensor includes at least one of: a light source, an optical setup, a light detector, or combinations thereof.
Angelescu teaches measuring optical properties of sample fluid in a sampling bottle using an optical sensor, wherein the optical sensor includes at least one of: a light source, an optical setup, a light detector, or combinations thereof (Paragraphs 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an optical sensor in Bolze’s measurement 
Regarding claim 36, the combination of Bolze and Angelescu teaches all the features of claim 35 as outlined above, Angelescu further teaches wherein the optical sensor is configured to determine at least one optical property selected from the group consisting of sample absorbance at certain wavelengths, sample fluorescence upon excitation at certain wavelengths, sample turbidity, sample index of refraction, and combinations thereof (Paragraphs 42-43).
Regarding claim 37, the combination of Bolze and Angelescu teaches all the features of claim 35 as outlined above, Angelescu further teaches determining, by a controller, when sample fluid in the sampling bottle has been obtained based on output from the at least one optical sensor (Paragraphs 42-43).
Regarding claim 38, the combination of Bolze and Angelescu teaches all the features of claim 35 as outlined above, Angelescu further teaches determining, by a controller, bacterial concentration of sample fluid in a sample bottle as a function of fluoresence and/or absorbance signal appearance times obtained from the at least one optical sensor during incubation of the fluidic sample (Paragraphs 42-43 and 285).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIN Y ZHONG/Primary Examiner, Art Unit 2861